PER CURIAM:
*184This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $1,064.49 for telephone bills and telephone repair bills incurred by claimant on behalf of the respondent State agency in May 1995 and March 1996. The documentation for the telephone services was not received by the respondent in the proper fiscal years; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal years with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $1,064.49.
Award of $1,064.49.